Exhibit AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT THIS AMENDED AND RESTATED BUSINESS LOAN AND SECURITY AGREEMENT (this “Agreement”) is made this 19th day of August, 2010, by and among VSE CORPORATION, a corporation organized under the laws of the State of Delaware (“VSE”), ENERGETICS INCORPORATED, a corporation organized under the laws of the State of Maryland (“Energetics”), VSE SERVICES INTERNATIONAL, INC., a corporation organized under the laws of the State of Delaware (“VSI”), INTEGRATED CONCEPTS AND RESEARCH CORPORATION, a corporation organized under the laws of the District of
